79 F.3d 1154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Norbert SCHUELLER, Plaintiff-Appellant,v.Michael EDGAR;  Karen Hernandez;  Diane Lassor;  NanetteNames;  City of Martinez;  Officer Miller;Officer Leong;  Does, 1 to 10,inclusive, Defendants-Appellees.
No. 94-17000.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 16, 1996.*Decided March 13, 1996.

Before:  HUG, HALL, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Plaintiff-appellant Norbert A. Schueller, pro se, appeals the district court order granting defendants' motion for summary judgment and denying his cross-motion for summary judgment.


3
Because appellant failed to demonstrate that any genuine issue of material fact exists, we affirm.

I.

4
Appellant alleges that the City of Martinez, Officers Miller and Leong and individual defendants Diane Lassor, Michael Edgar and Nanette Names denied him his civil rights in violation of 42 U.S.C. § 1983.   Appellant's claim, however, cannot survive a motion for summary judgment.


5
First, with regard to defendants Lassor, Edgar and Names, this circuit has recognized that "private parties are not generally acting under color of state law."  Price v. State of Hawaii, 939 F.2d 702, 708-09 (9th Cir.1991), cert. denied, 112 S.Ct. 1480 (1992).   Here, appellant has provided no evidence to prove that these three defendants were state actors within the meaning of Section 1983.  See Fred Meyer, Inc. v. Casey, 67 F.3d 1412, 1414-15 (9th Cir.1995).   Accordingly, we find that the district court did not err in granting summary judgment in favor of these defendants.


6
Second, appellant claims that in traversing his walkway and knocking on his front door at some time after 10:00 p.m., defendants Leong, Miller and the City of Martinez violated his constitutional rights under the Fourth and Fourteenth Amendments.   We find appellant's argument without merit.


7
According to the record in this case, the officers neither entered appellant's home nor arrested him.   We are hard pressed to determine how, without more, knocking on appellant's door violated his reasonable expectation to privacy under the Fourth Amendment.   Furthermore, considering the fact that defendants did not enter or search his home, we find appellant's Fourth Amendment search and seizure claim equally without merit.   Finally, appellant has failed to demonstrate how his rights were violated under the Equal Protection Clause of the Fourteenth Amendment.   Given this paucity of fact and argument, we find that the district court did not err in granting defendants' motion for summary judgment.

II.

8
Although appellant attempts to bring a claim under Section 1985(3), we find that this claim must fail because appellant lacks standing to sue under the statute.


9
To satisfy the standing requirements of Section 1985(3), appellant must demonstrate that he is a member "of a class that the government has determined requires and warrants special federal assistance in protecting their civil rights."  Maynard v. City of San Jose, 37 F.3d 1396, 1403 (9th Cir.1994).   Appellant provides no evidence to support the contention that he is a member of a class that the federal government intended to protect under this statute.   Accordingly, the district court did not err in granting defendants summary judgment as to this claim.

III.

10
Finally, in his brief, appellant raises his state law claims by asking for a full reversal of the district court's order.   However, his brief contains no argument as to these issues.   Issues raised in a brief which are not supported by argument are deemed abandoned.  Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.1988).   We will only review an issue not properly presented if our failure to do so would result in manifest injustice.   Id.  We find that in this case, justice does not so require.

CONCLUSION

11
Because appellant has failed to raise any genuine issues of fact, we AFFIRM the district court's order granting defendants' motion for summary judgment and denying plaintiff's cross-motion for summary judgment.   Appellant's request for attorney's fees is DENIED.



*
 This panel unanimously agrees that this case is appropriate for submission without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3